Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to Applicant’s request for continued examination filed 27 January 2021. Claims 1-20 were previously pending. Claims 1, 5-8, 10, 13, 14, and 19 have been amended according to Applicant’s amendments. Claims 2, 11, and 20 have been cancelled. New claims 21-23 have been added. Accordingly, claims 1, 3-10, 12-19, and 21-23 remain pending and under consideration.
Response to Arguments
Applicant’s arguments, see remarks pages 6-12, filed 28 December 2020, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are found persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Zaltsman et al (US 2014/0359198 A1), Lu (US 2005/0134394 A1), and Gupta et al (US 2018/0364911 A1). In particular, Zaltsman is cited to address Applicant’s arguments regarding McKean with respect to claims 1, 10, and 19. Lu is cited to address Applicant’s arguments regarding Shroff with respect to claims 4 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al (US 2014/0359198, hereinafter Zaltsman) in view of Desireddi et al (US 2014/0226398, hereinafter Desireddi).

Regarding claim 1, Zaltsman discloses a method comprising: monitoring, at a memory device, a parameter associated with one or more transistors of the memory device (See Zaltsman, [0032], disclosing the measuring of write amplification, number of bad blocks, over-provisioning ratio and/or fragmentation of an SSD);
receiving, at the memory device, a request for degradation information from a host device coupled with the memory device (See Zaltsman, Fig.1 and [0033], “in response to a request from the host”);
identifying, at the memory device, and responsive to the received request for degradation information, a change of the parameter based at least in part on the monitoring (See Zaltsman, [0032] and [0033], disclosing a host sending a request for storage performance deterioration and receiving notification from the SSD controller of a change in measured of write amplification, number of bad blocks, over-provisioning ratio and/or fragmentation of an SSD in relation to a threshold); and
signaling, by the memory device and to the host, an indication of a degradation of the memory device based at least in part on the identifying
Zaltsman does not explicitly disclose the parameter monitored is a threshold voltage shift.
However, Desireddi discloses monitoring a threshold voltage shift as a parameter of a memory device (See Desireddi, [0024]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the parameter monitoring of Zaltsman with the threshold voltage shift parameter of Desireddi as monitoring and adjusting for voltage shift enables reading stored data with a lower read error count (See Desireddi, [0019]).
Regarding claim 3, Zaltsman in view of Desireddi disclosed the method of claim 1 as described hereinabove. Zaltsman further discloses determining that the monitored threshold voltage satisfies a threshold, wherein the signaling is initiated based at least in part on the determining (See Zaltsman, [0033], disclosing notifying the host when the performance degradation reaches a certain threshold).
Regarding claim 10, Zaltsman discloses an apparatus comprising: a memory device having a plurality of memory cells (See Zaltsman, Fig. 1 disclosing SSD); and circuitry configured to:
monitor a parameter associated with one or more transistors of the memory device (See Zaltsman, [0032], disclosing an SSD controller measuring write amplification, number of bad blocks, over-provisioning ratio and/or fragmentation of an SSD);
receive a request for degradation information from a host device coupled with the memory device (See Zaltsman, Fig. 1 and [0033], disclosing a host sending a request for storage performance deterioration and a SSD controller receiving the request);
identify, responsive to the received request for degradation information, a change of the parameter based at least in part on the monitoring (see See Zaltsman, [0033], disclosing detecting storage performance deterioration in response to receiving a request from the host for the information); and
signal, to the host device, an indication of a degradation of the memory device based at least in part on the identifying (See Zaltsman, [0033], disclosing a host request for storage performance deterioration and receiving notification of the deterioration from the SSD controller).
Zaltsman does not specifically disclose the parameter monitored is a threshold voltage shift.
However, Desireddi discloses monitoring a threshold voltage shift as a parameter of a memory device (See Desireddi, [0024]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the parameter monitoring of Zaltsman with the threshold voltage shift parameter of Desireddi as monitoring and adjusting for voltage shift enables reading stored data with a lower read error count (See Desireddi, [0019]).
Regarding claim 18, Zaltsman in view of Desireddi disclosed the apparatus of claim 10 as described hereinabove. Zaltsman further discloses the apparatus further comprising: a storage component of the memory device configured to store a result of the identifying (See Zaltsman, Fig. 1, disclosing SSD controller having processor 50, which must at least temporarily store the performance degradation result before notifying the host).
Regarding claim 19, Zaltsman discloses a method comprising: transmitting, by a host device to a memory device coupled with the host device, a request for degradation information (See Zaltsman, Fig. 1 and [0033], disclosing a host request for storage performance deterioration information from an SSD controller);
receiving, at the host device and based at least in part on transmitting the request for degradation information, signaling from the memory device indicative of a parameter of one or more transistors of a memory device (See Zaltsman, [0033], disclosing a host request for storage performance deterioration and receiving notification from the SSD controller in response to the host request);
identifying, at the host device and based at least in part on receiving the signaling, that the parameter has changed (See Zaltsman, [0033], disclosing a host request for storage performance deterioration and receiving notification from the SSD controller in response to the host request); and
generating, at the host device, an indication associated with a degradation of the memory device based at least in part on the identifying (See Zaltsman, [0008] and [0027], disclosing the host to selectively delete data from the storage device in response to the notification or notifying the user directly).
Zaltsman does not explicitly disclose the parameter monitored is a threshold voltage shift.
However, Desireddi discloses monitoring a threshold voltage shift as a parameter of a memory device (See Desireddi, [0024]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the parameter monitoring of Zaltsman with the threshold voltage shift parameter of Desireddi as monitoring and adjusting for voltage shift enables reading stored data with a lower read error count (See Desireddi, [0019]).
Regarding claim 21, Zaltsman in view of Desireddi disclosed the method of claim 19 as described hereinabove. Zaltsman further discloses wherein transmitting the request for degradation information comprises transmitting a request to perform a degradation identification operation (See Zaltsman, [0033]).
Regarding claim 22, Zaltsman in view of Desireddi disclosed the method of claim 19 as described hereinabove. Zaltsman further discloses transmitting the request for degradation information based at least in part on a time interval (See Zaltsman [0033]).
Claims 4, 8, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al (US 2014/0359198, hereinafter Zaltsman) in view of Desireddi et al (US 2014/0226398, hereinafter Desireddi), further in view of Liu (US 2005/0134394, hereinafter Liu).
Regarding claim 4, Zaltsman in view of Desireddi disclosed the method of claim 1 as described hereinabove. Desireddi further discloses wherein: monitoring the threshold voltage comprises monitoring a component of the memory device (See Desireddi, [0024] disclosing “monitor and at least partially correct for threshold voltage shifting due to program/erase cycling…of the storage elements”); and
identifying the change of the threshold voltage is based at least in part on monitoring the component of the memory device (See Desireddi, [0024], disclosing “monitor and at least partially correct for threshold voltage shifting due to program/erase cycling…of the storage elements”).
Neither Zaltsman nor Desireddi discloses monitoring and identifying the threshold voltage change by configuring a component to simulate a degradation of one or more other components of the memory device.
However, Liu discloses configuring a component to simulate a degradation of one or more other components of the memory device (See Liu, Fig. 2 and [0040], disclosing the use of a ring oscillator to simulate transistor degradation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the threshold voltage shift monitoring of Zaltsman and Desireddi with the component simulation of Liu as it allows for measuring actual on-chip transistor degradation (See Liu [0040]). 
Regarding claim 8, Zaltsman in view of Desireddi, further in view of Liu disclosed the method of claim 4 as described hereinabove. Liu further discloses wherein identifying the change of the threshold voltage comprises: comparing an operational characteristic of the component of the memory device to the operational characteristic of a reference component of the memory device (See Liu, Fig. 2 and [0040], disclosing the use of a selectively-enabled ring oscillator in comparison to a free-running ring oscillator to simulate transistor degradation).
Regarding claim 12, please refer to the rejection of claim 4 as described hereinabove. 
Regarding claim 14, Zaltsman in view of Desireddi, further in view of Liu disclosed the apparatus of claim 12 as described hereinabove. Liu further discloses wherein the component of the memory device comprises a ring oscillator (See Liu, Fig 2, and [0044]).
Regarding claim 15, Zaltsman in view of Desireddi, further in view of Liu disclosed the apparatus of claim 14 as described hereinabove. Liu further discloses wherein, to monitor the threshold voltage, the circuitry is configured to: compare an operation of the ring oscillator to an operation of another ring oscillator (See Liu, Fig. 2 and [0040], [0043], disclosing comparing ring oscillators to determine  degradation).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al (US 2014/0359198, hereinafter Zaltsman) in view of Desireddi et al (US 2014/0226398, hereinafter Desireddi), further in view of Liu (US 2005/0134394, hereinafter Liu), and further in view of Shroff et al (US 2011/0123085, hereinafter Shroff).
Regarding claim 13, Zaltsman in view of Desireddi, further in view of Liu disclosed the apparatus of claim 12 as described hereinabove. None of Zaltsman, Desireddi, or Liu further discloses wherein the component of the memory device is configured to simulate a channel hot carrier (CHC) degradation of the memory device or a negative bias temperature instability (NBTI) degradation of the memory device.
However, Shroff discloses wherein the component of the memory device is configured to simulate a channel hot carrier (CHC) degradation of the memory device or a negative bias temperature instability (NBTI) degradation of the memory device (See Shroff, [0042], disclosing determining damage to the transistor models due to HCI and BTI simulation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the threshold voltage performance monitoring storage system of Zaltsman, Desireddi, and Liu with the HCI and BTI damage accounting of Shroff in order to determine whether or not the desired performance of the transistor can be maintained over the life of the device (See Shroff [0014]).
Claims 5-7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al (US 2014/0359198, hereinafter Zaltsman) in view of Desireddi et al (US 2014/0226398, hereinafter Desireddi), further in view of Liu (US 2005/0134394, hereinafter Liu), and further in view of Vieri et al. (US 2009/0273550 A1, hereinafter Vieri).
Regarding claim 5, Zaltsman in view of Desireddi, further in view of Liu disclosed the method of claim 4 as described hereinabove. None of Zaltsman, Desireddi, or Liu discloses activating the component of the memory device based at least in part on a row of memory cells within the memory device being accessed.
However, Vieri further discloses activating the component of the memory device that is configured to simulate the degradation based at least in part on a row of memory cells within the memory device being accessed (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s row of memory cells) that are active).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the threshold voltage shift monitoring system of Zaltsman, Desireddi, and Liu with the ring oscillator parallel activation of Vieri as it allows for the evaluation of the 
Regarding claim 6, Zaltsman in view of Desireddi, further in view of Liu disclosed the method of claim 4 as described hereinabove. None of Zaltsman, Desireddi, or Liu discloses activating the component of the memory device that is configured to simulate the degradation based at least in part on a delay-locked loop within the memory device being in a standby mode. 
However, Vieri discloses activating the component of the memory device that is configured to simulate the degradation based at least in part on a delay-locked loop within the memory device being in a standby mode (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s row of memory cells) that are active (See Specification disclosing a DLL in standby mode is subject to degradation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the threshold voltage shift monitoring system of Zaltsman, Desireddi and Liu with the ring oscillator parallel activation of Vieri as it allows for the evaluation of the ring oscillator transistors representative of a parallel set of transistors, i.e. the LCD/delay-locked loop (See Vieri [0048]).
Regarding claim 7, Zaltsman in view of Desireddi, further in view of Liu disclosed the method of claim 4 as described hereinabove. None of Zaltsman, Desireddi or Liu discloses activating the component of the memory device that is configured to simulate the degradation based at least in part on a component of a clock tree within the memory device being in a standby mode.
However, Vieri discloses activating the component of the memory device that is con figured to simulate the degradation based at least in part on a component of a clock tree within the memory device being in a standby mode (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s row of memory 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the threshold voltage shift determining system of Zaltsman, Desireddi and Liu with the ring oscillator parallel activation of Vieri as it allows for the evaluation of the ring oscillator transistors representative of a parallel set of transistors, i.e. the LCD/clock tree (See Vieri [0048]).
Regarding claim 16, Zaltsman in view of Desireddi, further in view of Liu disclosed the apparatus of claim 14 as described hereinabove. None of Zaltsman, Desireddi, or Liu, discloses wherein the circuitry is configured to: activate the ring oscillator based at least in part on a row of memory cells within the memory device being accessed. 
However, Vieri further discloses wherein the circuitry is configured to: activate the ring oscillator based at least in part on a row of memory cells within the memory device being accessed (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s row of memory cells) that are active).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the threshold voltage shift monitoring system of Zaltsman, Desireddi, and Liu, with the ring oscillator parallel activation of Vieri as it allows for the evaluation of the ring oscillator transistors representative of a parallel set of transistors, i.e. the LCD/row of memory cells (See Vieri [0048]).
Regarding claim 17, Zaltsman in view of Desireddi, further in view of Liu disclosed the apparatus of claim 14 as described hereinabove. None of Zaltsman, Desireddi, or Liu discloses wherein the circuitry is configured to: activate the ring oscillator based at least in part on a delay-locked loop within the memory device being operated in a standby mode or a clock tree within the memory device being operated in a standby mode
However, Vieri further discloses wherein the circuitry is configured to: activate the ring oscillator based at least in part on a delay-locked loop within the memory device being operated in a standby mode or a clock tree within the memory device being operated in a standby mode (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s DLL or clock tree standby, see Specification [0111] disclosing a DLL in standby mode is subject to degradation and is measured via activating the ring oscillator).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the performance aging determination system of Zaltsman, Desireddi, and Liu with the ring oscillator parallel activation of Vieri as it allows for the degradation evaluation of the ring oscillator transistors representative of a parallel set of transistors, i.e. the LCD/DLL/clock tree (See Vieri [0048]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al (US 2014/0359198, hereinafter Zaltsman) in view of Desireddi et al (US 2014/0226398, hereinafter Desireddi), further in view of Brochu, Jr. et al. (US 2013/0147562 A1, hereinafter Brochu).
Regarding claim 9, Zaltsman in view of Desireddi disclosed the method of claim 1 as described hereinabove. Neither Zaltsman nor Desireddi discloses wherein monitoring the threshold voltage comprises: monitoring a transistor of the memory device that is used for accessing a row of memory cells of the memory device or for generating a clock signal for the memory device.
However, Brochu discloses wherein monitoring the threshold voltage comprises: monitoring a transistor of the memory device that is used for accessing a row of memory cells of the memory device or for generating a clock signal for the memory device (See Brochu, [0001], [0002], and [0015), disclosing measuring bias temperature instability induced ring oscillator frequency degradation which causes threshold voltage drift, where a ring oscillator is used for ringing/oscillation frequency for clocking). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention. to combine the threshold voltage shift monitoring system of Zaltsman and Desireddi with the ring oscillator measurement of Brochu as doing so allows an accurate measurement of .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al (US 2014/0359198, hereinafter Zaltsman) in view of Desireddi et al (US 2014/0226398, hereinafter Desireddi), further in view of Gupta et al (US 2018/0364911 A1, hereinafter Gupta).
Regarding claim 23, Zaltsman in view of Desireddi disclosed the method of claim 19 as described hereinabove. Neither Zaltsman nor Desireddi discloses performing an initialization operation of the host device, wherein transmitting the request for degradation information is based at least in part on the initialization. 
However, Gupta discloses performing an initialization operation of the host device, wherein transmitting the request for degradation information is based at least in part on the initialization (See Gupta, Fig. 4 and [0066]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the threshold voltage shift monitoring system of Zaltsman and Desireddi with the startup health request of Gupta as providing the health status to the host during initialization may allow for preserving stored user data (See Gupta [0066]).
EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.H.K/Examiner, Art Unit 2137